ACCEPTED
                                                            03-17-00863-CV
                                                                  21544216
                                                  THIRD COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                                           1/2/2018 9:48 AM
                                                          JEFFREY D. KYLE
                                                                     CLERK
          No. 03-17-00863-CV
           In the                            FILED IN
    Third Court of Appeals            3rd COURT OF APPEALS
                                          AUSTIN, TEXAS
                                      1/2/2018 9:48:51 AM
        Austin, Texas                   JEFFREY D. KYLE
            ________________                  Clerk
     SBI INVESTMENTS LLC, 2014-1,
         AND L2 CAPITAL, LLC,
                               Appellants,

                   v.

     QUANTUM MATERIALS CORP.,
                                 Appellee.
           ________________
On Appeal from the 428rd District Court,
   Hays County, Texas (No. 17-2033)
    The Hon. Gary Steel, Presiding
           ________________
 APPELLANTS’ UNOPPOSED MOTION TO
        CONSOLIDATE CASES
           ________________

                        Timothy A. Cleveland
                         State Bar No. 24055318
                        Carlos R. Soltero
                         State Bar No. 00791702
                        Kevin J. Terrazas
                         State Bar No. 24060708
                        CLEVELAND | TERRAZAS PLLC
                        4611 Bee Cave Rd, # 306B
                        Austin, Texas 78746
                        512-689-8698

                        ATTORNEYS FOR APPELLANTS
     Appellants SBI Investments, LLC, 2014-1 and L2 Capital LLC

respectfully move the Court to consolidate this Case with Related Case

03-17-00749-CV for all purposes. This motion is not opposed by Appellee

Quantum Materials Corp.

     The two cases involve the Order Granting Temporary Injunction,

dated October 26, 2017, C.R.19, and the Corrected Order Granting

Temporary Injunction, dated November 27, 2017.           C.R.38-39.   The

District Court entered the Order Granting Temporary Injunction, but

inadvertently included a trial date for April 2017, rather than April 2018.

C.R.19. Appellee filed a Motion to Correct Clerical Error, which was

unopposed by Appellants, to correct the trial date in the order to April

2018. C.R.35-37. The Corrected Order Granting Temporary Injunction

was entered on November 26, 2017, with the April 2018 trial date. 1 The

Corrected Order Granting Temporary Injunction has no other differences

from the Order Granting Temporary Injunction. It is substantively the

same order.
     Appellants filed their opening brief on the merits appealing the

Order Granting Temporary Injunction on December 11, 2017, after filing

their notice of appeal in November 2017. Appellants filed a notice of

appeal for the Corrected Order Granting Temporary Injunction on


1 In response to the Notice of Appeal in Related Case 03-17-00863-CV,
the clerk from the District Court is submitting a supplemental record
with the executed order correcting the trial date.
December 14, 2017.

     Appellants now seek to consolidate Case No. 03-17-00749-CV with

Related Case 03-17-00863-CV, since the issues of both cases are identical

and they involve the same order that needed a clerical correction. See,

e.g., Clawson v. Wharton County, 941 S.W.2d 267, 269 (Tex. App.—

Corpus Christi 1996, writ denied) (where both cases addressed the same

legal issue and both appellants asserted same points of error, appeals

were consolidated); Bailey v. Brodhead, 838 S.W.2d 922, 923 (Tex. App.—

Austin 1992, no writ) (where two unrelated cases presented the same

issue, appeals were consolidated).

     Therefore,   Appellants   respectfully   request   that   the   Court

consolidate the two appeals, which would not require a new briefing

schedule.
Respectfully submitted,

By: /s/ Timothy A. Cleveland
   Timothy A. Cleveland
   State Bar No. 24055318
   Carlos Soltero
   State Bar No. 00791702
   Kevin J. Terrazas
   State Bar No. 24060708
   CLEVELAND | TERRAZAS PLLC
   4611 Bee Cave Rd, # 306B
   Austin, Texas 78746
   512-689-8698
   tcleveland@clevelandterrazas.com
   csoltero@clevelandterrazas.com
   kterrazas@clevelandterrazas.com

ATTORNEYS FOR APPELLANTS
                      CERTIFICATE OF CONFERENCE

      I certify that on December 14, 2017, I conferred with counsel for

Appellee, Seth Kretzer, who stated that Appellee is unopposed to this

motion.
                                      /s/ Timothy A. Cleveland
                                      Timothy A. Cleveland


                         CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of January 2018, a true and

correct copy of the foregoing was filed electronically and notice of this

filing will be sent to all parties by operation of the Court’s electronic filing

system as follows:

Michael Minns
Ashley Arnett
MINNS & ARNETT
919 Gessner, Suite 1
Houston, Texas 77074
713.777.0772
713.777.0453 fax

Seth Kretzer
440 Louisiana, Suite 1440
Houston, Texas 77002
713.775.3050
713.929.2019 fax

ATTORNEYS FOR APPELLEE

                                     /s/ Kevin J. Terrazas
                                    Kevin J. Terrazas